IN THE SUPREME COURT OF THE STATE OF NEVADA


                        HOLAVANAHALLI KESHAVA-PRASAD,                         No. 84910
                        M.D.; AND H. KESHAVA PRASAD, M.D.,
                        PLLC,
                        Petitioners,
                        VS.
                        THE EIGHTH JUDICIAL DISTRICT
                                                                                FILE
                        COURT OF THE STATE OF NEVADA,                            AUG 1 Ý 2022
                        IN AND FOR THE COUNTY OF CLARK;
                                                                                ELIZABETH A. BROWN
                        AND THE HONORABLE GLORIA                              CLERK9FyPREME COURT
                                                                             BY
                        STURMAN, DISTRICT JUDGE,                                   DEPUnrt=i-ir
                        Respondents,
                        and
                        LASHAWANDA WATTS; VALLEY
                        HEALTH SYSTEM, LLC, D/B/A DESERT
                        SPRINGS HOSPITAL; ABDUL TARIQ,
                        D.O.; NEUROLOGY CLINICS OF
                        NEVADA LLC; AMIR QURESHI, M.D.;
                        ROE AMIR QURESHI, M.D.,
                        EMPLOYER; ALI HAQ, M.D.; ROE ALI
                        HAQ, M.D., EMPLOYER; CHARLES
                        KIM DANISH, D.O.; AND PLATINUM
                        HOSPITALISTS, LLP,
                        Real Parties in Interest.

                                             ORDER DENYING PETITION
                                   This original petition for a writ of mandamus challenges a
                        district court order denying a motion to dismiss in a medical malpractice
                        action. Having considered the petition and its documentation, we are not
                        persuaded that our extraordinary and discretionary intervention is
                        warranted. See Walker v. Second Judicial Dist. Court, 136 Nev. 678, 683,
                        476 P.3d 1194, 1198 (2020) (declining to grant writ relief when a later
                        appeal was available); Pan v. Eighth Judicial Dist. Court, 120 Nev. 222,
                        228, 88 P.3d 840, 844 (2004) (observing that the party seeking writ relief

SUPREME COURT
         OF
      NEVADA


(0) I 947A    aslefro
                      bears the burden of showing such relief is warranted); Smith v. Eighth
                      Judicial Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991)
                      (recognizing that writ relief is an extraordinary remedy and that this court
                      has sole discretion in determining whether to entertain a writ petition).
                      Generally, we will not consider writ petitions that challenge orders denying
                      motions to dismiss, and we are not persuaded that any exception to the
                      general rule applies here. Inel Game Tech., Inc. v. Second Judicial Dist,
                      Court, 124 Nev. 193, 197-98, 179 P.3d 556, 558-59 (2008) (discussing writ
                      petitions challenging denials of motions to dismiss). We therefore
                                     ORDER the petition DENIED.1



                                               Pa raguirre


                                                 , J.                                       Sr.J.
                      Silver


                      cc:      Hon. Gloria Sturman, District Judge
                               Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                               Greenman Goldberg Raby & Martinez
                               Brenske Andreevski & Krametbauer
                               John H. Cotton & Associates, Ltd.
                               Hall Prangle & Schoonveld, LLC/Las Vegas
                               Collinson, Daehnke, Inlow & Greco
                               McBride Hall
                               Eighth District Court Clerk


                                light of this, we deny as moot Valley Health System, LLC dba
                               1In
                      Desert Springs Hospital Medical Center's July 29, 2022, motion for joinder
                      to the writ petition.

                            The Honorable Mark Gibbons, Senior Justice, participated in the
                      decision of this matter under a general order of assignment.

SUPREME COURT
        OF
     NEVADA
                                                             2
(01 1947A    41109a